Citation Nr: 1102723	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-20 255	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hemorrhoids, including 
as secondary to service-connected Hodgkin's Lymphoma.

4.  Entitlement to service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, also including as 
secondary to the service-connected Hodgkin's Lymphoma.

5.  Entitlement to an initial rating higher than 40 percent for 
left arm brachial plexopathy.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to a rating higher than 20 percent for residuals 
of a splenectomy.

8.  Entitlement to a rating higher than 10 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In a July 2005 
rating decision, the RO denied the Veteran's claim for service 
connection for hemorrhoids manifested by constipation, including 
as secondary to his service-connected Hodgkin's Lymphoma 
disability.  In a December 2005 rating decision, the RO granted 
his claim for service connection for erectile dysfunction, with 
sterility, and assigned an initial 0 percent rating retroactively 
effective from September 17, 2002.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  
Notably, on account of the erectile dysfunction, that decision 
also established entitlement to special monthly compensation 
(SMC) because of loss of use of a creative organ, also 
retroactively effective from September 17, 2002.

A March 2007 RO rating decision granted the Veteran's claim for 
service connection for left arm brachial plexopathy and assigned 
an initial 10 percent rating retroactively effective from 
September 21, 2006.  He appealed for a higher initial rating.  
See again Fenderson, 12 Vet. App. at 125-26.  And in a June 2007 
statement of the case (SOC), the RO increased the rating for the 
left arm brachial plexopathy disability from 10 to 40 percent.  
He has since continued to appeal, requesting an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A Veteran 
is presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).  That March 2007 rating decision 
also denied service connection for bilateral peripheral 
neuropathy of the upper and lower extremities, including as 
secondary to the service-connected Hodgkin's Lymphoma disability.  

In a March 2008 rating decision, the RO denied the Veteran's 
claims for ratings higher than 20 percent for the post-operative 
residuals of his splenectomy and 10 percent for his 
hypothyroidism.

The Board also sees that, during the pendency of this appeal, in 
a June 2007 rating decision the RO granted the Veteran's claim 
for a total disability rating based on individual unemployability 
(TDIU), retroactively effective from November 25, 2006.

With regard to the claims of entitlement to service connection 
for asthma and headaches, the RO denied these claims in an April 
2010 rating decision.  In May 2010, in response, so within one 
year of notification of that decision, the Veteran filed a timely 
Notice of Disagreement (NOD) to initiate an appeal of these 
additional claims.  38 C.F.R. § 20.201 (2010).  However, he has 
not been provided a Statement of the Case (SOC) or given an 
opportunity to perfect the appeal of these additional claims to 
the Board by also filing a timely Substantive Appeal (VA Form 9 
or equivalent statement).  Therefore, the Board must remand these 
claims, rather than merely referring them, so an SOC can be 
issued and the Veteran given an opportunity to perfect the appeal 
of these claims to the Board.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  For reasons and bases that will be discussed, 
the Board also is remanding the Veteran's remaining claims, that 
is, those still at issue and already before the Board.  The 
remand of the claims to the RO will be via the Appeals Management 
Center (AMC).

Some claims initially appealed to the Board since have been 
withdrawn.  38 C.F.R. § 20.204 (2010).  In particular, the 
Veteran submitted a written request in October 2010 to withdraw 
his claims for (1) service connection for posttraumatic stress 
disorder (PTSD), (2) a rating higher than 10 percent for his 
service-connected hearing loss, and (3) a compensable rating for 
his Hodgkin's lymphoma.

As support for his remaining claims, those still at issue, the 
Veteran testified at a hearing at the RO in October 2010 before 
the undersigned Veterans Law Judge of the Board (Travel Board 
hearing).  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2010).


REMAND

As already alluded to, with regard to the claims of entitlement 
to service connection for asthma and headaches, the RO denied 
these claims in an April 2010 rating decision.  But the RO has 
not provided him a SOC in response to his May 2010 NOD concerning 
the denial of these claims, and he has not been given an 
opportunity to perfect an appeal to the Board regarding these 
additional claims by also filing a timely Substantive Appeal (VA 
Form 9 or equivalent statement).  So the Board must remand, 
rather than merely refer, these additional claims to the RO for 
issuance of an SOC and opportunity to perfect the appeal.  See 
again Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).



In addition, on remand, the RO/AMC must obtain any pertinent, 
outstanding Social Security Administration (SSA) disability 
records.  At his November 2007 VA examination, the Veteran 
indicated he had received disability benefits from the SSA since 
stopping work as a truck driver in November 2006, so potentially 
due to his service-connected disabilities.  It does not appear, 
however, the RO has attempted to obtain these SSA records, 
especially those potentially pertinent to the claims at issue in 
this appeal.  When, as here, VA is put on notice of the existence 
of relevant SSA records, VA must try and obtain these records 
before deciding the appeal as part of the duty to assist.  See 38 
C.F.R. § 3.159(c)(2) and (3) (2010); see also Lind v. Principi, 3 
Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 
204 (1997).  But see, too, Golz v. Shinseki, 590 F.3d 1317 (2010) 
(indicating there is no such duty to assist when there is no 
indication the SSA records are potentially relevant to the claims 
at issue).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.	Send the Veteran an SOC concerning his 
claims for service connection for asthma 
and headaches.  In addition, advise him 
that he still needs to file a timely 
Substantive Appeal, such as a VA Form 9 or 
equivalent statement, in response to the 
SOC to "perfect" an appeal to the Board 
concerning these additional claims.  
He also must be advised of the time he has 
to perfect this appeal.  If, and only if, 
he submits a timely Substantive Appeal in 
response to this SOC, thereby perfecting 
his appeal of these additional claims, 
should they be returned to the Board for 
further appellate consideration.



2.	Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered by that 
agency.  If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).

3.	Then readjudicate the remaining 
claims in light of any additional 
evidence.  If these remaining claims are 
not granted to the Veteran's satisfaction, 
send him a Supplemental SOC (SSOC) and 
give him an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of these 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


